Citation Nr: 1113765	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  09-22 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus with erectile dysfunction, currently rated as 20 percent disabling.

2.  Entitlement to special monthly compensation based on loss of use of a creative organ secondary to diabetes mellitus.

3.  Entitlement to service connection for benign hypertrophy of the prostate as secondary to the Veteran's service-connected diabetes mellitus with erectile dysfunction.

4.  Entitlement to service connection for arthritis of the joints as secondary to the Veteran's service-connected diabetes mellitus with erectile dysfunction.

5.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to January 1968, including service in Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2008, a statement of the case was issued in April 2009, and a substantive appeal was received in June 2009.   

The Veteran presented testimony at a Board hearing in August 2010.  A transcript of the hearing is associated with the Veteran's claims folder.  At the hearing, the Veteran withdrew the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  As such, the issue is not before the Board.  

In his June 2009 substantive appeal, the Veteran included reference to his children's birth defects which he believes may be related to herbicide exposure in Vietnam.  This matter is hereby referred to the RO for clarification and appropriate action.  

Additionally, at the January 2008 VA examination, the examiner commented that the Veteran has diarrhea that is at least as likely as not related to the Metformin (which he takes to treat his diabetes).  This record therefore appears to raise the issue of entitlement to service connection for gastrointestinal disability secondary to the service-connected diabetes.  This matter is also referred to the RO for appropriate action. 

The issues of entitlement to special monthly compensation due to loss of use of a creative organ, service connection for benign hypertrophy of the prostate as secondary to the Veteran's service-connected diabetes mellitus; entitlement to service connection for arthritis of the joints as secondary to the Veteran's service-connected diabetes mellitus; entitlement to service connection for a psychiatric disability, to include PTSD, and entitlement to service connection for coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected diabetes mellitus with erectile dysfunction does not more nearly approximate a disability picture requiring insulin, restricted diet, and regulation of activities.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected diabetes mellitus with erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 7913 and 7522 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated November 2007, May 2008 and June 2008.  It provided additional notice in October 2008.   

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the November 2007, May 2008, June 2008, and October 2008 correspondences in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claim.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  


Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records and pertinent VA treatment records, assisted the appellant in obtaining evidence, afforded the Veteran a physical examination in January 2008, obtained a medical opinion as to the etiology and severity of the disability, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran's service-connected diabetes mellitus with erectile dysfunction has been rated by the RO under the provisions of Diagnostic Code 7913. 

Diagnostic Code 7913 provides a 20 percent rating for diabetes requiring insulin and restricted diet; or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating requires the use of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A total rating of 100 percent is warranted when the disability requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Note 1 to Diagnostic Code 7913 provides that compensable complications from diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation; however, noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under Diagnostic Code 7913.  See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

Erectile dysfunction is not specifically listed in the rating schedule.  The most closely aligned criteria for the disability is found in Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  In this case, that means that for the compensable rating to be assigned, the medical evidence must confirm deformity of the penis.

At the Veteran's August 2010 Board hearing, he testified that his diabetes requires him to be on oral medication and a special diet.  He also testified that his doctor has told him to restrict activities such as prolonged walking and standing.  He denied being placed on insulin.  

The Veteran underwent a VA examination in January 2008.  He reported that he checks his blood sugars twice per day; and that he takes Glucophage twice per day.  He stated that blood sugars are usually a little high (150-160) in the morning; and around dinner time they are around 114-120.  He denied having been hospitalized for ketoacidotic or hypoglycemic reactions.  He tries to follow a diabetic diet.  He reported no restriction of activities.  He reported that he has never been on insulin.  He receives treatment approximately every four months.  He reported spots and floaters in his eyes with occasional blurry vision (for which he was going to get a Compensation and Pension examination, and for which he has filed a separate claim).  He reported occasional numbness and tingling in his arm (for which he has filed a separate claim for peripheral neuropathy).  He denied intermittent claudication and unhealing skin wounds.  He reported erectile dysfunction of 5-6 years.  He has been taking Levitra which has been 100 percent effective.  After a thorough examination, the examiner found that the Veteran's diabetes was under excellent control with 850 mg. Metformin (Glucophage) twice per day.  

The Board notes that in order to warrant a rating in excess of 20 percent, the Veteran's diabetes mellitus must require insulin, restricted diet, and regulation of activities.  In this case, the Veteran admitted at his January 2008 examination and at his August 2010 Board hearing, that his diabetes does not require insulin.  This particular regulatory requirement for a rating in excess of 20 percent has not been met.  Moreover, despite the Veteran's testimony concerning prolonged walking and standing, such testimony is inconsistent with the January 2008 examination report which showed no restriction of activity.  As such, the Board finds that a preponderance of the evidence weighs against the Veteran's claim for a rating in excess of 20 percent under Diagnostic Code 7913.  

With regards to the Veteran's erectile dysfunction, the Board recognizes that it is a complication arising from diabetes, and thus could be evaluated separately.  However, in order to warrant a compensable rating, the disability must be manifested by deformity of the penis with loss of erectile power.  For the compensable rating to be assigned, the medical evidence must confirm deformity of the penis.  There is no evidence that the Veteran's disability is manifested by deformity of the penis.  

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's symptoms squarely match the type and degree of the examples set forth under the criteria for the current 20 percent schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

Finally, in making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction is not warranted.  To this extent, the appeal is denied.  


REMAND

Special Monthly Compensation for Loss of Use of a Creative Organ

With regard to the erectile dysfunction, it is unclear from the record whether the RO has considered entitlement to special monthly compensation based on the loss of use of a creative organ.  Appropriate action is therefore necessary. 

Benign hypertrophy of the prostate and arthritis of the joints

At the Veteran's August 2010 Board hearing, he testified that his primary care physician, Dr. Ennis (the orthopedic surgeon at St. Francis Hospital in Memphis) told him that his arthritis and his limitation of motion were related to his diabetes.  The claims file contains some records from St. Francis Hospital; but they only reflect treatment for a previously denied claim for sleep apnea.  There are no records from Dr. Ennis.    

McLendon v. Nicholson, 20 Vet. App. 79 (2006) provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are not met in this case as the evidence of records fails to suggest that multiple sclerosis, first reported many years post service, had its onset in service or is otherwise related thereto.

The Board finds that although the Veteran is not competent to render a medical opinion, his testimony is sufficient to provide "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability."  As such, the Board finds that the Veteran should be given an opportunity to obtain the relevant records from Dr. Ennis, or to have the RO obtain them for him; and that the Veteran should be afforded a VA examination to determine whether it is as likely as not that the Veteran's arthritis of the joints is secondary to his service connected diabetes.  

Likewise, the believes that a VA examination is warranted to determine whether it is as likely as not that the Veteran's benign hypertrophy of the prostate is secondary to his service connected diabetes.  

Psychiatric disability (to include PTSD)

The Veteran's alleged stressor involves being subject to sniper fire.  He alleges that he was frequently in a combat zone.  He testified that he was cross-trained as a wireman and a radio operator.  Personnel records confirm that he was a wireman; and that he was assigned to H&S Company, 1st Battalion, 6th Marine, 2nd Marine Division at Camp Lejeune.  The personnel records also reflect a comprehensive "Combat History" in which he is noted to have participated in numerous missions.  The records also reflect the specific dates of the missions.  

In Pentecost v. Principi, 16 Vet.App. 124, 128 (2002), the United States Court of Appeals for Veterans Claims (Court) addressed a claim for service connection for PTSD and noted that "[a]lthough the unit records do not specifically state that the Veteran was present during the rocket attacks, the fact that he was stationed with a unit that was present while such attacks occurred would strongly suggest that he was, in fact, exposed to attacks."  Upon further review of the above, the Board finds that the stressors described by the Veteran are arguably of sufficient detail in terms of dates and locations to allow for an attempt at verification.

Additionally, the Board notes that 38 C.F.R. § 3.304(f) has been amended.  The result is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  

Under the revised regulation, service connection can be granted if the evidence demonstrates: (1) a current diagnosis of PTSD (rendered by an examiner specified by the regulation); (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  

The Board finds that the RO should send the Veteran's personnel records to the U.S. Army and Joint Services Records Research Center (JSRCC) and any other appropriate locations, in order to verify whether or not the Veteran's unit was subjected to sniper fire.  

Coronary Artery Disease

Finally, the Board notes that service connection for coronary artery disease was denied by rating decision in December 2008.  The Veteran's June 2009 substantive appeal also included comment regarding his belief that his heart problems are related to herbicide exposure.  In the context of the language of the substantive appeal, the Board finds that the substantive appeal effectively also constituted a notice of disagreement on the issue of service connection for coronary artery disease.  This matter must therefore be returned to the RO so that they may issue a statement of the case. 

With regard to the coronary artery disease issue, the Board also notes that on August 31, 2010, VA published a final rule amending 38 C.F.R. § 3.309(e) to add ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  75 Fed. Reg. 53202.


Accordingly, the case is REMANDED for the following actions:

1.  The RO should forward the Veteran's service personnel records to JSRCC and any other appropriate destination for the purpose of searching the unit records of the &S Company, 1st battalion, 6th marine, 2nd Marine Division at Camp Lejeune to ascertain whether the Veteran's unit was subjected to sniper fire during his various missions (see personnel records for dates).  

2.  Regardless of whether a claimed stressor is corroborated, the Veteran should be scheduled for a VA psychiatric examination by a VA psychiatrist or psychologist, or one contracted with by VA.  If a claimed stressor has been corroborated, the examiner should be informed of the details of the stressor(s).

It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any indicated special tests should be conducted.  The examiner should clearly report all current psychiatric disorders which are diagnosed on examination.

     a)  If a diagnosis of PTSD is made, the examiner should indicate whether the PTSD is related to either 

     (1)  a verified stressor, or 

     (2)  a claimed stressor that is related to the Veteran's fear of an in-service hostile military or terrorist activity.    

     b)  As to any depression and any other diagnosed psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of disability) that such disorder was manifested during service or is otherwise causally related to service.

3.  The RO should take appropriate action to request all pertinent medical records from Dr. Ennis (the orthopedic surgeon at St. Francis Hospital in Memphis).

4.  The Veteran should be afforded appropriate VA examination(s) for the purpose of determining the etiology of the Veteran's benign hypertrophy of the prostate, and arthritis of the joints.  The claims file must be made available to the examiner for review in connection with the examination.  

Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should be asked whether it is at least as likely as not (a 50 percent or more likelihood) that that the Veteran's benign hypertrophy of the prostate, and/or arthritis of the joints was caused or aggravated by his service connected diabetes mellitus with erectile dysfunction.  

The examiner is also requested to provide a rationale for any opinion expressed.  

5.  With regard to the claim of service connection for coronary artery disease, the RO should also take appropriate action pursuant to 387 C.F.R. § 19.26, including reexamination of the claim and (if not granted) issuance of a statement of the case, so that the Veteran may have the opportunity to complete an appeal as to this issue by filing a timely substantive appeal if he so desires.

6.  After completion of the above, the RO should review the expanded record and determine if special monthly compensation is warranted for loss of use of a creative organ, if service connection is warranted for benign hypertrophy of the prostate, for arthritis of the joints, and for a psychiatric disability to include PTSD.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.           

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


